NUMBER 13-08-00557-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE THE STATE OF TEXAS AND JERRY PATTERSON,
INDIVIDUALLY AND AS COMMISSIONER OF THE

TEXAS GENERAL LAND OFFICE





On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


	Relators, the State of Texas and Jerry Patterson, individually and as Commissioner
of the Texas General Land Office, filed a petition for writ of mandamus in the above cause
on September 30, 2008, arguing that the trial court abused its discretion in refusing to
quash the deposition of Jerry Patterson based on the apex doctrine.  See Crown Cent.
Petroleum Corp. v. Garcia, 904 S.W.2d 125, 128 (Tex. 1995) (orig. proceeding); see also
In re Alcatel USA, Inc., 11 S.W.3d 173, 175 (Tex. 2000) (orig. proceeding).  The Court
requested and received a response from the real parties in interest, Balli Minerals &
Royalty, LLC, and Abogado Minerals, LP.  See Tex. R. App. P. 52.4.  Real parties in
interest, PI Corporation and Windward Oil & Gas Corporation, did not file a response to the
petition for writ of mandamus.
  	The Court, having examined and fully considered the petition for writ of mandamus
and response thereto, is of the opinion that relators have not shown themselves entitled
to the relief sought.  Accordingly, the petition for writ of mandamus is DENIED.  See Tex.
R. App. P. 52.8(a). 


								PER CURIAM


Memorandum Opinion delivered and filed
this 24th day of October, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).